Citation Nr: 0202520	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  99-03 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C with liver 
damage.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1981 to 
September 1989.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (the RO) which denied entitlement to 
service connection for hepatitis C with liver damage.  The 
veteran testified before the undersigned member of the Board 
at a hearing held at the RO in October 2001. 
The veteran submitted additional evidence at his October 2001 
hearing with an accompanying waiver of initial RO 
consideration of the evidence.  See 38 C.F.R. § 20.1304(c) 
(2001).


FINDINGS OF FACT

1.  The veteran's period of service from October 1981 to 
October 5, 1985 is considered honorable service.  The 
veteran's period of service from October 6, 1985 to September 
1989 is not considered honorable service.

2.  A preponderance of the medical and other evidence of 
record does not support the conclusion that Hepatitis C with 
liver damage originated during the veteran's period of 
honorable service from October 1981 to October 5, 1985. 


CONCLUSION OF LAW

Hepatitis C with liver damage was not incurred in or 
aggravated by the veteran's period of honorable service 
between October 1981 and October 5, 1985.  38 U.S.C.A. 
§§ 101(2), 1131, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.1(d), 
3.12, 3.303, 3.360 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for Hepatitis C with 
liver damage. 

At the outset, the Board believes that crucial to an 
understanding of this case is the fact that there are two 
periods of service involved.  As will be explained in detail 
below, the veteran's first period of service, from October 
1981 to October 5, 1985, was honorable in nature.  His second 
period of service, from October 6, 1985 to September 1989, 
was under dishonorable conditions with a bad conduct 
discharge, thereby presenting a bar to VA benefits based on 
that latter period of service.
 
In substance, the veteran contends that he developed 
hepatitis C during his period of honorable service between 
October 1981 to October 5, 1985 and not during the second 
period of service, which was not honorable.  He alleges that 
he was possibly exposed to hepatitis C on two occasions 
during that period of honorable service.  He further contends 
that that he was actually informed in 1983 or 1984 that he 
had hepatitis.

In the interest of clarity, the Board will first review the 
pertinent law and regulations pertaining to the veteran's 
claim.  The Board will then review the factual background of 
the claim.  Finally, the Board will analyze the issue on 
appeal and render a decision.

Pertinent law and regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease which was incurred or aggravated in 
military service.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2001); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992). 

Character of service

A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA benefits.  38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. §§ 
3.1(d), 3.12, 3.360 (2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence].  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 


Factual background

The veteran's service medical records for the period from 
October 1981 to October 5, 1985 are entirely negative for any 
complaints, finding or diagnosis of hepatitis C or any liver 
abnormalities.

Service medical records for the second period of service, 
from October 6, 1985 to September 1989, show that the veteran 
attempted to donate blood in October 1988, at which time he 
was found to exhibit elevated alanine transaminase levels as 
well as a reactive anti-hepatitis B core antibody.  On 
evaluation in November 1988, the veteran denied any past 
history of blood transfusions, intravenous drug use or 
prostitute or homosexual contact.  

The veteran's service medical records for his second period 
of service also show that the veteran was treated for cocaine 
use.  Service personnel records show that the veteran 
underwent a special court-martial which culminated in a plea 
of guilty to the wrongful possession and use of cocaine.  He 
was sentenced in October 1988 to a reduction in rank, to 
discharge with a bad conduct discharge, and to confinement 
for two months. 

In a September 1990 administrative decision, VA determined 
that the veteran enlisted for an initial period of service 
from October 6, 1981 to October 5, 1985, and re-enlisted for 
additional service and served until September 1989.  VA 
concluded that the veteran's discharge from his period of 
service from October 1981 to October 5, 1985 was honorable in 
nature, but that his discharge from the period of service 
from October 6, 1985 to September 1989 was under dishonorable 
conditions with a bad conduct discharge, thereby presenting a 
bar to VA benefits based on that latter period of service.  
The veteran was informed of the September 1990 administrative 
decision and of his appellate rights.  He did not appeal.

The veteran was hospitalized at a VA facility in November 
1991.  He was noted to have a history of hepatitis in 1988.  
The veteran indicated that he had used cocaine, marijuana, 
PCP and amphetamines since that time, although he denied any 
intravenous drug use.  He also reported at that time that in 
1983, he had witnessed the injury of one friend and the death 
of another in a helicopter explosion.  

In November 1994, the veteran reported that he was screened 
in 1988 for a blood donation and told at that time that he 
had non-A and non-B hepatitis.  Laboratory studies conducted 
in December 1994 were consistent with hepatitis B immunity, 
and also disclosed that the veteran was repeatedly reactive 
to the hepatitis C antibody.  

In October 1996, the veteran was diagnosed with hepatitis C, 
and further hepatitis C studies in March 2000 were positive 
for the disease.  Laboratory studies in August 2001 were 
suggestive of past or acute hepatitis A infection, were 
consistent with hepatitis B immunity, and indicated that the 
veteran was repeatedly reactive to the hepatitis C antibody.  

The medical records also document treatment since November 
1991 for mixed substance abuse, although the veteran denied 
any intravenous drug use, tattoos, or exposure to blood 
transfusions or needles.

In January 1998, the veteran submitted a claim of entitlement 
to service connection for Hepatitis C with liver damage.  In 
a January 1999 statement, he argued that the medical records 
on file clearly showed that he had contracted hepatitis C 
while in service.

At his October 2001 hearing before the undersigned, the 
veteran testified that he was possibly exposed to hepatitis C 
in service while on a field exercise in Hawaii in 1983.  He 
explained that while on the field exercise he responded to a 
helicopter crash and performed cardiopulmonary resuscitation 
on the pilot, whereupon he became drenched in the pilot's 
blood.  He also argued that he may have contracted hepatitis 
C while receiving vaccinations from an electric gun in 
service, because the personnel administering the shots never 
wiped off any blood on the gun between administrations.  The 
veteran testified that he was told in 1983 or 1984 that he 
had non-A non-B hepatitis, and he stated that he was 
repeatedly diagnosed thereafter with hepatitis.  

Analysis

Initial matter - VA's duty to notify/assist

The Board notes that the RO, in the September 1998 rating 
decision from which the instant appeal originates, denied the 
veteran's claim on the basis that it was not well grounded.  
In November 2000, Congress enacted the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminated the concept of well 
groundedness and redefined the obligations of VA with respect 
to its duty to assist veterans in the development of their 
claims.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

After review of the record, the Board concludes that VA's 
duties under the VCAA and the new regulations have been 
fulfilled.  

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not previously provided to the Secretary, 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The record reflects that the veteran was provided on 
September 23, 1998 with notice of the September 1998 rating 
decision which denied entitlement to the benefit sought by 
the veteran in the instant appeal.  In response to his Notice 
of Disagreement with the September 1998 rating decision, the 
veteran was provided with a Statement of the Case in December 
1998 which notified him of the issue addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.  

The Board also notes that in February 2001, the RO 
specifically informed the veteran of the passage of the VCAA, 
and informed him of the lay and medical evidence needed to 
substantiate his claim.  He was requested to inform VA of any 
outstanding evidence he wished VA to assist him in obtaining.  
In June 2001, the RO again informed the veteran of the 
passage of the VCAA, and requested that he complete and sign 
authorization forms for any records he wished VA to assist 
him in obtaining.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the Statement 
of the Case informed the veteran of the information and 
evidence needed to substantiate his claim.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, including presenting personal testimony at a 
travel board hearing chaired by the undersigned.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were either obtained by the 
RO or provided by the veteran.  The veteran has not alleged 
the presence of any additional relevant medical records which 
have not been obtained, or requested that VA obtain any 
records for him.  The Board notes that at his October 2001 
hearing before the undersigned, the veteran testified that he 
first sought treatment for his hepatitis after service in 
1991 or 1992, and indicated that all records from 1991 were 
already on file.

The VCAA and implementing regulations require VA to provide a 
veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  The Board 
recognizes that the veteran has not been afforded a VA 
examination in connection with his claim and that there is 
otherwise no medical opinion on file addressing the etiology 
of his hepatitis C with liver damage.  For reasons expressed 
immediately below, the Board concludes that no further 
development along these lines is necessary.

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. § 3.309, 
§ 3.313, § 3.316 and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (c) indicates that the claimed disability or symptoms may 
be associated with the established event, injury or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (2001).

As will be discussed in greater detail below, the medical 
record and other evidence of record, including the veteran's 
statements to health care providers in 1991 and 1994, 
supports a finding that Hepatitis C initially occurred in 
1988, during the veteran's other than honorable period of 
service.   The law is clear that service connection may not 
be granted for any disability originating from that period of 
service.  

The medical record is entirely negative for any evidence of 
hepatitis or liver problems prior to 1988.  The only evidence 
which is supportive of the veteran's claim is his own recent 
statements, made in connection with his claim of entitlement 
to VA monetary benefits, which posits possible exposure to 
Hepatitis C during his first, honorable, period of service. 

As discussed above, it is the responsibility of the Board to 
determine the credibility of proffered evidence by evaluating 
each piece of evidence in light of the record as a whole.  
See Madden, supra.  See also Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  In the 
absence of medical evidence suggestive of the veteran's 
exposure to Hepatitis C during his period of honorable 
service, referral of this case for a VA examination or 
opinion would in essence place the examining physician in the 
role of a fact finder.  This is the Board's responsibility.  
In other words, any medical opinion which links the veteran's 
hepatitis C to his period of honorable service would 
necessarily be based solely on the veteran's uncorroborated 
recent assertions regarding his own medical history.  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In short, in the absence of any evidence, other than the 
veteran's mere assertions, on which a medical examiner could 
link hepatitis C to the veteran's honorable period of 
service, such opinion would be useless.  Under the 
circumstances presented in this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran].    
Accordingly, the Board determines that a medical examination 
or medical opinion is not necessary in the instant case, and 
that a remand for the purpose of providing a medical 
examination or obtaining a medical opinion consequently is 
not warranted.

The Board concludes that VA has no outstanding or unmet duty 
to inform the veteran that any additional information or 
evidence is needed, and that VA's duty to assist the veteran 
has been fulfilled.  

Discussion

The Board again notes that the law prohibits service 
connection for any injury or disease originating during the 
veteran's period of dishonorable service from October 6, 1985 
to September 1989.  See 38 U.S.C.A. § 101; 38 C.F.R. §§ 
3.1(d), 3.12, 3.360.  Service connection may, however, be 
granted for Hepatitis C with liver damage if such was 
incurred or aggravated during the veteran's period of 
honorable service from October 1981 to October 5, 1985.

Evidence against the veteran's claim is as follows.  Review 
of the record reveals that service medical records for that 
period of service are entirely negative for any reference to 
hepatitis or any liver abnormalities.  The earliest evidence 
of record of any liver abnormalities or hepatitis was in 
1988, during the veteran's dishonorable period of service and 
approximately three years after his honorable period of 
service ended.  Although the medical evidence of record shows 
that the veteran currently has hepatitis C with liver damage, 
no health care provider has indicated or even suggested that 
the veteran's hepatitis C or liver damage may be related to 
his military service between October 1981 and October 5, 
1985.
  
Evidence in the veteran's favor consists exclusively of his 
own relatively recent statements.  He currently asserts that 
he is entitled to service connection for hepatitis C with 
liver damage because such allegedly originated between 
October 1981 and October 5, 1985.  He contends that he was 
possibly exposed to hepatitis C on two occasions between 
October 1981 and October 5, 1985, and that he was told by 
someone in 1983 or 1984 that he had hepatitis.  

With respect to the credibility of the veteran's statements, 
the Board initially observes that there is absolutely no 
corroborative evidence.  Even more critically, it appears 
that the veteran's recent statements, which he made in 
connection with his claim for VA monetary benefits, are at 
odds with statements which he made years before he filed his 
claim.  

The Board notes that the veteran's recent account to the 
effect that he was informed that he had hepatitis in 1983 or 
1984 [see the hearing transcript, pages 4, 5, 8] lacks 
credibility.  For example, although the veteran now contends 
that he knew as early as 1983 that he had hepatitis, he 
nevertheless attempted to donate blood in 1988.  More 
importantly, his service medical records for October and 
November 1988 contain no reference to any earlier diagnosis 
of hepatitis.  

In November 1991 and again in November 1994, the veteran in 
essence indicated that he first became aware of hepatitis in 
1988, when he was screened for a blood donation.  These 
reports are completely consistent with his service medical 
records and are inconsistent with his recent contention to 
the effect that he had been diagnosed as having hepatitis in 
1983 or 1984, during his honorable period of service.  It was 
not until he filed the instant claim for service connection 
in January 1998 that he began to assert that he was diagnosed 
with hepatitis prior to 1988.
  
With respect to the helicopter crash, although he referred to 
that incident during a VA psychiatric hospitalization in 
November 1991, he described himself merely as a witness to a 
helicopter explosion and fire which killed one friend and 
severely burned another; he did not refer to his rendering 
any assistance to crew members.  During his personal hearing 
in October 2001, the veteran did not mention an explosion and 
fire.  He stated that he performed CPR on the pilot, who was 
bloody [hearing transcript, page 4].   

It appears that self interest may play a role in the 
veteran's more recent statements. See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony]; cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).  Since these recent statements are at odds 
with the objective medical evidence of record and the 
veteran's earlier statements, the Board finds them to be 
lacking in credibility.  The Board places far greater weight 
on the contemporaneous medical records than it does on the 
veteran's recent recollections.

With respect to the veteran's own statements to the effect 
that he developed hepatitis C during his period of honorable 
service due to exposure to blood, it is now well established 
that as a layperson without medical training, he is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See also 66 Fed. Reg. 45,630 (2001) [defining 
"competent medical evidence" as evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements, or 
opinions].  

The veteran now recalls being told by someone in service in 
1983 or 1984 that he had hepatitis.  Even if one sets aside 
the lack of credibility discussed above, while the veteran 
contends that he was informed in 1983 or 1984 that he had 
hepatitis, as a layperson, his account of what a physician 
purportedly said, filtered as it is through a layman's 
sensibilities, is not competent medical evidence.  Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).
 
In sum, the veteran's assertions concerning the possibility 
of exposure to hepatitis C between October 1981 and October 
5, 1985 are lacking in credibility, do not constitute 
competent medical evidence, and are completely unsupported by 
contemporary medical evidence on file which first references 
hepatitis or liver abnormalities in 1988, several years after 
his honorable period of service.

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  The veteran's recent lay 
statements and testimony to the contrary notwithstanding, 
there is no evidence that hepatitis C with liver damage 
existed during his service from October 1981 to October 5, 
1985.  Nor is there any competent medical evidence of record 
which links the veteran's current hepatitis C with liver 
damage with that period of service.  Accordingly, the 
veteran's claim of entitlement to service connection for 
hepatitis C with liver damage is denied. 


ORDER

Entitlement to service connection for hepatitis C with liver 
damage is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

